Citation Nr: 1444567	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2010 rating decision was based in part on the Veteran's vocational rehabilitation records, dated July 2008 to October 2010.  The vocational rehabilitation records have not been associated with the claims file and are relevant to the Veteran's TDIU claim.  Thus, the Board cannot render an informed decision on the Veteran's claim until those files are made part of the record.

Additionally, the latest medical examinations of record pertaining to the Veteran's service-connected disabilities do not provide a sufficient amount of information to determine the severity of their impact on his occupational functioning.  Moreover, as these examinations were conducted in early 2010, and the Veteran has espoused symptoms that appear to be more severe than those indicated in 2010, the Board finds contemporaneous examinations for these disabilities are warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA vocational rehabilitation records and associate them with the claims file.

2.  Request copies of the Veteran's medical records dated from November 2011 to present from the VA Medical Center (VAMC) in Boise, Idaho, and any associated outpatient clinics.  All records obtained should be associated with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination(s) with appropriate examiners in order to determine the severity of his service-connected disabilities: posttraumatic stress disorder (PTSD), post op scar, right wrist, osteoarthritis, residuals of the right ulnar styloid fracture, and bilateral hearing loss.  The examiner should describe in detail the current status of the Veteran's service-connected disabilities, to include specific discussion of the disabilities' effects on the Veteran's functional impairment as they may relate to his ability to perform manual and sedentary tasks.

All opinions expressed should be accompanied by supporting rationale.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



